DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 3, the term “high-density” renders the claims indefinite because “high” is a relative term.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2 and 4 are deemed indefinite in view of their dependence on claim 1 or 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by conventional sintered ceramic.
	As admitted by Applicant in the instant specification, at paragraph 0029, it is stated that conventional sintered TiO2 has a density of 95%, which is high density range, and shows preexistence of defects.  In addition, at paragraph 0046, it is stated that sustaining stacking faults and twin boundaries are detected at below 600oC (i.e. post compression) which is within the claimed range of room temperature to 600oC.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maniere et al (All-Materials-Inclusive Flash Spark Plasma Sintering) in view of Seebauer et al (US 2012/0172648).
	Claims 1-2 Maniere teaches subjecting ceramic materials to flashing sintering and cooling (abstract and page 2, last paragraph).  Maniere discloses the application of the process to all ceramic material without consideration to their defects.  Seebauer teaches method for controlling defects and oxygen vacancies of ceramic material, in particular, TiO2 (Seebauer, para. 0010 & 0014, 0023, 0041, 207- Figure 65A, 66A, 133).  In light of Seebauer’s teaching, the PHOSITA would have been motivated to utilize the ceramic material, in particular TiO2, with the specific defects in the process of Maniere, in view of their “beneficial physical, optical, chemical and/or electronic properties” as espoused by Seebauer (abstract).  
	Claims 3-4: The process of Maniere when applied to TiO2 with preexisting defects and oxygen deficiencies of Seebauer is expected to result in formation of high density and nanoscale stacking faults and nanotwins in the TiO2 because Maniere follows to the same process steps in the same order as disclosed in the instant specification, namely, flashing sintering, applying of electrical field and cooling (compare the disclosure of Maniere on page 2, last paragraph to the description in the instant specification at paragraph 0025).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        


November 20, 2021